Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-8, 19-20 in the reply filed on 09/01/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claim recites “a communication interface” and a “processor” both of which may be interpreted as software per se. To overcome this rejection, the Examiner suggest explicitly incorporating hardware elements such as “hardware processor” or a “storage device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2021/0377263) in view of Smith (US 2019/0349372)


Regarding Claim 1,

Law (US 2021/0377263) teaches a system, comprising: 
a communication interface; 
and a processor coupled to the communication interface and configured to:
receive via the communication interface a request comprising one or more identity claims and a digital address; use the digital address to verify, via a verification node associated with a digital address provider, the one or more identity claims (Figure 4, teaches verifier receiving a request)(Paragraph [0065] teaches wherein user credentials (i.e. digital address) may be embedded into a verifiable claim (i.e. identity claim)); 
and provide access to a service, in response to the request, based at least in part on a response from the verification node indicating the one or more identity claims have been verified (Paragraph [0065] teaches performing transactions based on a verifiable claim being verified);
Law does not explicitly teach wherein the verification node is configured to obtain consent, in real time, from a user with which the digital address is associated, prior to providing said response indicating the one or more identity claims have been verified.
Smith (US 2019/0349372) teaches wherein the verification node is configured to obtain consent, in real time, from a user with which the digital address is associated, prior to providing said response indicating the one or more identity claims have been verified (Paragraph [0010, 0084] teaches wherein the prior to providing a verification the user must give consent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Law with the consent method of Smith
The motivation is to allow the user to remain in control of their PII (Paragraph [0084] of Smith)

Regarding Claim 2,

Law and Smith teaches the system of claim 1. Law teaches wherein digital address provider comprises an issuer of the digital address (Figure 2B and Paragraph [0043] teaches FIDO authenticator issuing the digital address).

Regarding Claim 3,

Law and Smith teaches the system of claim 1. Law teaches the system of claim 1, wherein the digital address is issued by an entity other than the digital address provider (Paragraph [0065] teaches single use credentials)

Regarding Claim 4,

Law and Smith teaches the system of claim 1. Law teaches wherein the verification node stores a verified record copy of data corresponding to the one or more identity claims (Paragraph [0068, 0093] teaches reputational scoring system will keep track of issuers and verifiable claims)

Regarding Claim 5,

Law and Smith teaches the system of claim 4. Law teaches wherein the verification node stores the verified record copy of data corresponding to the one or more identity claims in connection with issuance of the digital address (Paragraph [0068, 0093] teaches facilitating verifiable claims as a service (i.e. identity claims connected with digital address)).

Regarding Claim 6,

Law and Smith teaches the system of claim 5. Law teaches wherein the verification node communicates with a verified credential issuer, in connection with issuance of the digital address, to verify the stored data corresponding to the one or more identity claims (Paragraph [0065-0067] verifier communicates with an issuer in connection with issuance of an address)

Regarding Claim 7,

Law and Smith teaches the system of claim 4. Law teaches wherein the verified record copy is stored in or otherwise accessible to a verifiable credential repository and the processor is configured to use the digital address to obtain from the verifiable credential repository a verifiable credential associated with access to the service (Paragraph [0078-0079] teaches obtaining OTP associated with access to a service)(Paragraph [0047-0048] teaches using the blockchain for identity services)

Regarding Claim 8,

Law and Smith teaches the system of claim 4. Law teaches wherein the digital address is associated uniquely with a single human person with whom the one or more identity claims are associated (Paragraph [0043] teaches private key specific to a user).

Regarding Claims 19-20,

Claims 19-20 are similar in scope to Claim 1 and are rejected for a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439